Case 3:17-cv-02183-MEM Document 48 Filed 06/17/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM
ORDER

os
AND NOW, this _/? _ day of fume , 2019, based upon

Plaintiff's Motion to Extend Deadline for Expert Reports, said motion is
GRANTED. Expert reports from the Plaintiff are due on or before July 1, 2019;
from the Defendant on or before August 16, 2019; supplementations, if any, by
Plaintiff will be due on or before September 17, 2019 and by Defendant on or

before October 18, 2019.

BY THE COURT:

 
